FILED
                            NOT FOR PUBLICATION                              NOV 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-50239

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00994-DSF-1

  v.
                                                 MEMORANDUM *
TYRONE GLOVER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted November 5, 2012 **
                               Pasadena, California

Before: GRABER, IKUTA, and WATFORD, Circuit Judges.

       Defendant Tyrone Glover appeals (1) the district court’s finding that he

violated the terms of his supervised release and (2) the resulting sentence of 60

months’ imprisonment. We affirm.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Sufficient evidence, which included evidence that Defendant had pleaded

nolo contendere to felony charges in California court, supported the district court’s

finding that the government proved both allegations. United States v. Verduzco,

330 F.3d 1182, 1185–86 (9th Cir. 2003).

      2. The district court neither abused its discretion nor imposed an

unreasonable sentence when it imposed a within-Guidelines sentence. See

generally United States v. Carty, 520 F.3d 984, 991–93 (9th Cir. 2008) (en banc).

The district court properly considered the factors listed in 18 U.S.C. § 3583(e) and

did not rely on an impermissible factor as a primary basis for its sentence. United

States v. Miqbel, 444 F.3d 1173, 1181–83 (9th Cir. 2006).

      AFFIRMED.




                                          2